—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 6, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*474Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion by limiting the defendant’s examination of one of his witnesses. Even though a defendant has a right to introduce evidence that a person other than himself committed the crime (see, Chambers v Mississippi, 410 US 284), the evidence must do more than raise a mere suspicion that another person committed the crime. In this case, the defendant failed to show a clear link between the third party and the crime (see, People v Felder, 231 AD2d 589; People v Rodriguez, 220 AD2d 699; People v Austin, 112 AD2d 242; People v Aulet, 111 AD2d 822; see also, Greenfield v People, 85 NY 75, 90). Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.